Appellant, defendant in the court below, was charged by indictment with the offense of distilling, making, or manufacturing, alcoholic or spirituous liquors or beverages; and in the second count of the unlawful possession of a still to be used for that purpose. The indictment is in proper form and substance. The trial in the court below resulted in his conviction as charged in the indictment, and the court duly sentenced him to serve an indeterminate term of imprisonment in the penitentiary, as the law requires. The affirmative charge was refused to defendant the record shows. There is no bill of exceptions; hence the refusal of this charge by the trial court will not be considered. The record is regular and without error. The judgment of conviction from which this appeal was taken is affirmed.
Affirmed. *Page 669